t c memo united_states tax_court jaco l c jay a odom tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date david d aughtry for petitioner david r mackusick and francis c mucciolo for respondent memorandum opinion pajak special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike with respect to refunds of overpayments to shareholders of jaco l c on date respondent issued a notice of final_partnership_administrative_adjustment fpaa to the tax_matters_partner for jaco l c the partnership pertaining to the taxable_year jaco l c is a limited_liability corporation under _2- florida law which is treated as a partnership for federal tax purposes jay a odom the partnership’s tax_matters_partner filed a timely petition_for_readjustment with the court the petition inter alia contests the disallowance of a casualty_loss deduction in the amount of dollar_figure claims a greater casualty_loss with a resulting overpayment and prays that the court redetermine that the shareholders of the partnership are entitled to refunds of the overpayment respondent filed a motion to dismiss for lack of jurisdiction and to strike respondent contends that the court lacks jurisdiction to determine that refunds of any overpayments are due to shareholders of the partnership respondent agrees that the court may determine the casualty_loss is greater than deducted on the partnership return and has jurisdiction over all partnership items respondent further states that a tax_matters_partner may bring a refund action with respect to partnership items only after an administrative adjustment is filed under sec_6227 and not allowed by the secretary sec a unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue respondent’s position is that actions by partners for refunds attributable to partnership items are barred except as provided in sections b or c sec_7422 respondent asks _3- that all references to claims for refund of overpayments to shareholders of the partnership be stricken petitioner filed an objection to respondent’s motion arguing that the motion should be denied on the grounds that respondent’s motion was not timely filed and that the tax_court has jurisdiction to determine the amount of any deficiency and to determine the amount of any overpayment in a tefra partnership proceeding under sec_6512 and f this matter was called for hearing in atlanta georgia counsel for both parties appeared at the hearing and presented oral argument with respect to the pending motion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 the court’s jurisdiction may be challenged by either party or by the court sua sponte at any stage of the proceedings 96_tc_10 and cases cited therein consistent with this principle we reject petitioner’s assertion that respondent’s motion to dismiss and to strike should be denied on the ground that it was not timely filed the court’s jurisdiction to review adjustments to a partnership return is governed by the unified partnership audit and litigation procedures set forth in sec_6221 through tax equity and fiscal responsibility act of tefra _4- publaw_97_248 96_stat_648 pursuant to the tehfra provisions which apply with respect to all taxable years of a partnership beginning after date the tax treatment of any partnership_item generally is determined in a single proceeding at the partnership level sec_6226 87_tc_1279 87_tc_783 partnership items include each partner’s proportionate share of the partnership’s aggregate items of income gain loss deduction or credit sec_6231 sec_301 a -1 a proced admin regs we must stress that our role ina tehfra proceeding is limited by sec_6226 to the determination and allocation of partnership items sec_6226 provides a court with which a petition is filed in accordance with this section shall have jurisdiction to determine all partnership items of the partnership for the partnership taxable_year to which the notice of final_partnership_administrative_adjustment relates and the proper allocation of such items among the partners we have no authority under sec_6226 to determine any affected_item or the tax_liability of any partner 113_tc_198 crop associates--1986 v commissioner tcmemo_2000_216 an affected_item means any item to the extent that such item is affected by a partnership_item sec_6231 95_tc_209 section a _5- describes situations in which the deficiency procedures provided for in subchapter_b chapter subtitle f of the code will apply to deficiencies attributable to affected items this court has held that in a partnership level proceeding we lack jurisdiction over issues relating to affected items we further held that those issues are to be resolved in separate proceedings involving the partners after the partnership level proceeding has been completed either as a matter of computational adjustment or as the subject of subsequent notices of deficiencies to the partners pursuant to section a n c f energy partners v commissio89_tc_741 petitioner in its notice of objection has conceded that correction of partnership items generates overpayments that are affected items within the meaning of sec_6231 we agree for the foregoing reasons we conclude that this court does not have jurisdiction in this partnership level proceeding over affected items such as the alleged overpayments in question and the refund of such alleged overpayments we note that after the tax_court enters its decision in this case and if it decides there is a casualty_loss greater than that claimed on the partnership return and the allocation thereof the statute contemplates that the individual partners should not have to file claims for refund that is in the case of any overpayments by a partner attributable to a partnership_item or an affected_item to the extent practicable credit or refund of such overpayment shall be allowed without any requirement that the partner file a claim therefor sec d an individual partner may file a claim_for_refund under section c if the secretary fails to make a credit or refund in the amount of any overpayment attributable to the application to the partner of the decision of the court accordingly we shall grant respondent’s motion to dismiss for lack of jurisdiction and to strike with respect to refunds of overpayments to shareholders on the court’s own motion we find that there are other portions of petitioner’s petition which must be stricken because of a lack of jurisdiction the fpaa was accompanied by an explanation of examination changes which includes a statement that penalties or additions to tax under sec_6662 which may be applicable at the investor level are being recommended in the examination of the flow-through_entity and by an explanation of affected items which states that an addition to the tax is charged as provided by sec_6662 the petition includes allegations contesting the imposition of the accuracy-related_penalty this court previously has ruled that for and this court lacks jurisdiction over the accuracy-related_penalty in a partnership-level proceeding and that the penalty may be _7- contested at the individual partner level following the completion of partnership-level proceedings crystal beach dev of destin ltd v commissioner tcmemo_2000_170 we there explained that the part of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1026 which provides that penalties for negligence will be determined in partnership--level proceedings applies only prospectively for taxable years ending after date because of our lack of jurisdiction we shall strike from the petition all references to penalties additions to tax to the extent that we have not addressed any of petitioner’s arguments we have considered them and find them to be without merit an order will be issued granting respondent’s motion and dismissing those parts of the case pertaining to claims for refund of overpayments to shareholders of the partnership and pertaining to the accuracy-related_penalty under sec_6662
